Case 9:19-cv-81160-RS Document 140 Entered on FLSD Docket 02/11/2020 Page 1 of 3




                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                          CASE NO: 9:19-cv-81160-RS

  APPLE INC.,

         Plaintiff,
  v.

  CORELLIUM, LLC,

          Defendant.

   __________________________________/

             NOTICE OF RESOLUTION OF CERTAIN DISCOVERY DISPUTES

         Defendant, Corellium, LLC, respectfully submits the following notice to inform the Court

  of certain discovery disputes that have been resolved:

         1) Corellium has submitted Amended Responses and Objections to Plaintiff’s Second Set

             of Requests for Admission in an effort to resolve portions of Apple’s objections to

             Corellium’s Motion for Protective Order [D.E. 81] as it relates to Request Nos. 66–82.

         2) Corellium withdrew its Requests for Admissions Nos. 119 and 149 from Corellium’s

             First Set of Requests for Admissions to Plaintiff Apple Inc. Corellium has served its

             Third Set of Requests for Admissions to Plaintiff Apple Inc. to resolve Apple’s

             objections raised in response to Request for Admission No. 119. See Motion to Compel

             Plaintiff to Provide Proper Responses to Defendant’s First Request for Admissions

             [D.E. 100].




                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 140 Entered on FLSD Docket 02/11/2020 Page 2 of 3
                                                                                                 CASE NO.: 9:19-CV-81160-RS


                                              CERTIFICATE OF SERVICE

         IT IS HEREBY CERTIFIED that on February 11, 2020, the foregoing document was filed

  electronically with the Clerk of the Court using CM/ECF. It is also certified the foregoing

  document is being served on all counsel of record identified on the attached Service List in the

  manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

  by some other authorized manner, or a combination thereof, so as to comply with the requirements

  of Local Rule 5.4 and other applicable rules and procedures.



                                                              By: s/ Lizza C. Constantine
                                                                  JONATHAN VINE
                                                                  Florida Bar No.: 10966
                                                                  JUSTIN LEVINE
                                                                  Florida Bar No.: 106463
                                                                  LIZZA CONSTANTINE
                                                                  Florida Bar No.: 1002945

                                                                       COLE, SCOTT & KISSANE, P.A.
                                                                       Counsel for Defendant
                                                                       Esperante Building
                                                                       222 Lakeview Avenue, Suite 120
                                                                       West Palm Beach, Florida 33401
                                                                       Telephone (561) 383-9222
                                                                       Facsimile (561) 683-8977
                                                                       E-mail: jonathan.vine@csklegal.com
                                                                       E-mail: justin.levine@csklegal.com
                                                                       E-mail: lizza.constantine@csklegal.com


                                                                             and

                                                                     NORTON ROSE FULBRIGHT
                                                                     Counsel for Defendant
                                                                     2200 Ross Ave.
                                                                     Dallas, Texas 75201
                                                                     Telephone (214) 855-8000
                                                                     Facsimile (214) 855-8200
                                                                     Brett Govett, Pro hac vice
                                                                      2
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 140 Entered on FLSD Docket 02/11/2020 Page 3 of 3
                                                                                                 CASE NO.: 9:19-CV-81160-RS


                                                                     E-mail: brett.govett@nortonrosefulbright.com
                                                                     Robert Greeson, Pro hac vice
                                                                     E-mail: robert.greeson@ nortonrosefulbright.com
                                                                     Jackie Baker, Pro hac vice
                                                                     E-mail: jackie.baker@nortonrosefulbright.com


                                                          SERVICE LIST

  Martin B. Goldberg
  mgoldberg@lashgoldberg.com
  rdiaz@lashgoldberg.com
  Emily L. Pincow
  epincow@lashgoldberg.com
  gizquierdo@lashgoldberg.com
  LASH & GOLDBERG LLP
  100 Southeast Second Street
  Miami, FL 33131

  Kathryn Ruemmler (pro hac vice)
  kathryn.ruemmler@lw.com
  Sarang Vijay Damle (pro hac vice)
  sy.damle@lw.com
  Elana Nightingale Dawson (pro hac vice)
  elana.nightingaledawson@lw.com
  LATHAM & WATKINS LLP
  555 Eleventh Street NW, Suite 1000
  Washington, DC 20004

  Andrew M. Gass (pro hac vice)
  andrew.gass@lw.com
  LATHAM & WATKINS LLP
  505 Montgomery Street, Suite 2000
  San Francisco, CA 94111

  Jessica Stebbins Bina (pro hac vice)
  jessica.stebbinsbina@lw.com
  LATHAM & WATKINS LLP
  10250 Constellation Blvd., Suite 1100
  Los Angeles, CA 90067

  Attorneys for Plaintiff,
  Apple Inc.


                                                                       3
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
